Name: Commission Regulation (EC) No 842/98 of 22 April 1998 amending Regulation (EEC) No 3478/92 laying down detailed rules for the application of the premium system for raw tobacco
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic geography;  production;  plant product;  consumption
 Date Published: nan

 EN Official Journal of the European Communities 23. 4. 98L 120/8 COMMISSION REGULATION (EC) No 842/98 of 22 April 1998 amending Regulation (EEC) No 3478/92 laying down detailed rules for the application of the premium system for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), as last amended by Regulation (EC) No 2595/97 (2), and in particular Article 7 thereof, Whereas, in accordance with Article 5(a) of Regulation (EEC) No 2075/92, premiums are granted on leaf tobacco from specified production areas only; Whereas, pursuant to Article 1(2) of Commission Regula- tion (EEC) No 3478/92 (3), as last amended by Regulation (EC) No 284/98 (4), the list of such production areas is to be reviewed each year and adapted, where necessary, to quantitative and qualitative developments on the market; Whereas such production areas are recognised depending on whether they are traditional tobacco-producing areas; whereas the Member States concerned may, with a view to sound management of production of a particular group of varieties and within their guarantee thresholds, apply for such traditional production areas to be included on a list of recognised production areas; Whereas, following an application from Italy for Marche to be included on the list of areas producing tobacco of group IV and an application from France for Champagne- Ardenne and Ile-de-France to be included on the list of areas producing tobacco of group II and in view of the fact that the three areas concerned are traditional produc- tion areas, Annex I to Regulation (EEC) 3478/92 listing recognised production areas should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Parts II (light air-cured) and IV (fire-cured) of Annex I to Regulation (EEC) No 3478/92 are hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1998 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 215, 30. 7. 1992, p. 70. (2) OJ L 351, 23. 12. 1997, p. 11. (3) OJ L 351, 2. 12. 1992, p. 17. (4) OJ L 28, 4. 2. 1998, p. 13. EN Official Journal of the European Communities23. 4. 98 L 120/9 ANNEX RECOGNISED PRODUCTION AREAS Group of varieties in accordance with the Annex to Regulation (EEC) No 2075/92 Member State Production areas II. Light air-cured Belgium Flanders, Hainaut, Namur, Luxembourg Germany Rhine valley and adjacent valleys, Mittelfranken, Brandenburg, Mecklenburg-Western Pomerania, Saxony, Saxony-Anhalt, Thuringia Greece Macedonia, Thessaly France Aquitaine, Midi-PyrÃ ©nÃ ©es, Auvergne-Limousin, Alsace-Lorraine, RhÃ ´ne-Alpes, Franche-ComtÃ ©, Loire Region, Centre, Poitou-Charente, Brittany, Burgundy and Languedoc-Roussillon, Champagne-Ardenne, Ile- de-France Italy Veneto, Lombardy, Piedmont, Umbria, Emilia- Romagna, Lazio, Abruzzi, Molise, Campania, Basili- cata, Apulia, Sicily, Friuli, Tuscany, Marche Spain Extremadura, Andalusia, Castile-Leon, Castile-La Mancha Portugal Beiras, Ribatejo Oeste, Entre Douro e Minho, TrÃ ¡s-os- Montes, Autonomous Region of the Azores Austria Burgenland, Lower Austria, Upper Austria, Styria IV. Fire-cured Italy Veneto, Tuscany, Umbria, Lazio, Campania, Marche Spain Extremadura, Andalusia